UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7135



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


WILLIE BURLEY,

                                            Defendant - Appellant.



                            No. 98-7858



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


WILLIE BURLEY,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Irene M. Keeley, District
Judge. (CR-94-59, CA-97-186-1)


Submitted:   February 25, 1999             Decided:   March 8, 1999
Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Berkley Richardson, Jr., RICHARDSON & RICHARDSON, Parkers-
burg, West Virginia; Kevin Michael Schad, Cincinnati, Ohio, for
Appellant. William David Wilmoth, United States Attorney, Wheel-
ing, West Virginia; Thomas Oliver Mucklow, Assistant United States
Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In No. 98-7135, Willie Burley seeks to appeal the district

court’s order denying his motion filed under 28 U.S.C.A. § 2255

(West 1994 & Supp. 1998).   In No. 98-7858, Burley seeks to appeal

the district court’s order denying a certificate of appealability.

We have reviewed the records and the district court’s opinions and

find no reversible error.   Accordingly, we deny the motion for a

certificate of probable cause to appeal, deny a certificate of ap-

pealability, and dismiss the appeals on the reasoning of the dis-

trict court.   See United States v. Burley, Nos. CR-94-59; CA-97-

186-1 (N.D.W. Va. Nov. 16, 1998).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 3